DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 202011137374X, filed on 22nd Oct. 2020.

Claim Objections

3.	Claims 15-16 are objected to because of the following informalities: Typo error.

“the data synchronization instruction” should be
“[[]] a data synchronization instruction”.

Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-3, 7-8, 12-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIU et al. (App. Patent/PGPub. No. US 20200183525 A1).


Regarding Claim 1, LIU et al. teach a method ([0048], FIG. 9, i.e. method) for cross-device information display ([0042], FIG. 1-3, i.e. interaction for establishing a trust relationship), comprising:
in response to determining that a target device ([0062], FIG. 1-3, i.e. smart television) is a trusted device ([0062], FIG. 1-3, i.e. trusted devices) of a mobile terminal ([0092], FIG. 1-3, i.e. mobile phone 100), sending, by the mobile terminal (i.e. please see above citation(s)), real-time target information ([0117], FIG. 1-3, i.e. real-time display data) of the mobile terminal to the target device (i.e. please see above citation(s)) to allow the target device to display ([0064], FIG. 1-3, i.e. send display data) the target information (i.e. please see above citation(s)).

Regarding Claim 2, LIU et al. teach the method of claim 1, further comprising:
sending, in response to determining that the target information (i.e. please see above citation(s)) is information of a notification type ([0090], FIG. 4, i.e. user may be prompted), a name of an application ([0102], FIG. 1-3, i.e. QR (quick response) code) to which the target information belongs to ([0102], FIG. 1-3, i.e. device group 200) the target device to allow the target device to display the name of the application ([0102], FIG. 1-3, i.e. displayed on the smart television) to which the target information belongs (i.e. please see above citation(s)).

Regarding Claim 3, LIU et al. teach the method of claim 1, wherein sending the real-time target information of the mobile terminal to the target device to allow the target device to display the target information (i.e. please see above citation(s)) comprises:
sending the real-time target information ([0117], FIG. 1-3, i.e. real-time display data) of the mobile terminal to the target device to allow the target device to display the target information (i.e. please see above citation(s)) in at least one of following manners:
displaying the target information for a preset duration (i.e. alternative limitation(s)) omitted);
continuously displaying, in response to determining that the target information comprises an event moment, the target information till time reaches the event moment (i.e. alternative limitation(s)) omitted);
displaying the target information (i.e. please see above citation(s)) at a receiving sequence ([0090], FIG. 1-3, i.e. select a trusted device) within a preset region of a display screen ([0090], FIG. 4, i.e. list 501); or
displaying the target information in a scrolling mode within the preset region of the display screen (i.e. alternative limitation(s)) omitted).

Regarding Claim 7, LIU et al. teach a device ([0040], FIG. 1, i.e. device) for cross-device information display ([0042], FIG. 1-3, i.e. interaction for establishing a trust relationship), comprising:
a processor ([0063], FIG. 1-3, i.e. processor 101); and
a memory ([0063], FIG. 1-3, i.e. memory 103) configured to store instructions ([0063], FIG. 1-3, i.e. executes an application program) executable by the processor;
wherein the processor is configured to execute the instructions (i.e. please see above citation(s)) to:
in response to determining that a target device ([0062], FIG. 1-3, i.e. smart television) is a trusted device ([0062], FIG. 1-3, i.e. trusted devices) of a mobile terminal ([0092], FIG. 1-3, i.e. mobile phone 100), send, real-time target information ([0117], FIG. 1-3, i.e. real-time display data) of the mobile terminal to the target device (i.e. please see above citation(s)) to allow the target device to display ([0064], FIG. 1-3, i.e. send display data) the target information (i.e. please see above citation(s)).

Regarding Claim 8, LIU et al. teach the device of claim 7, wherein the processor is further configured to execute the instructions to:
send, in response to determining that the target information is information (i.e. please see above citation(s)) of a notification type ([0090], FIG. 4, i.e. user may be prompted), a name of an application ([0102], FIG. 1-3, i.e. QR (quick response) code) to which the target information belongs ([0102], FIG. 1-3, i.e. device group 200) to the target device to allow the target device to display the name of the application ([0102], FIG. 1-3, i.e. displayed on the smart television) to which the target information belongs (i.e. please see above citation(s)).

Regarding Claim 12, LIU et al. teach a device ([0040], FIG. 1, i.e. device) for cross-device information display ([0042], FIG. 1-3, i.e. interaction for establishing a trust relationship), comprising:
a processor ([0063], FIG. 1-3, i.e. processor 101); and
a memory ([0063], FIG. 1-3, i.e. memory 103) configured to store instructions ([0063], FIG. 1-3, i.e. executes an application program) executable by the processor;
wherein the processor is configured to execute the instructions (i.e. please see above citation(s)) to:
receive target information ([0089], FIG. 1-3, i.e. trust request) in response to determining that the device (i.e. please see above citation(s)) is a trusted device ([0062], FIG. 1-3, i.e. trusted devices) of a mobile terminal ([0092], FIG. 1-3, i.e. mobile phone 100) and the mobile terminal (i.e. please see above citation(s)) sends real-time target information ([0117], FIG. 1-3, i.e. real-time display data) of the mobile terminal to the device (i.e. please see above citation(s)); and
display ([0064], FIG. 1-3, i.e. send display data) the target information (i.e. please see above citation(s)).

Regarding Claim 13, LIU et al. teach the device of claim 12, wherein the processor is further configured to execute the instructions (i.e. please see above citation(s)) to:
receive a name of an application ([0102], FIG. 1-3, i.e. QR (quick response) code) to which the target information (i.e. please see above citation(s)) sent from the mobile terminal belongs ([0102], FIG. 1-3, i.e. device group 200); and
display application ([0102], FIG. 1-3, i.e. displayed on the smart television) the name of the application to which the target information belongs (i.e. please see above citation(s)).

Regarding Claim 15, LIU et al. teach the device of claim 12, wherein the real-time target information of the mobile terminal (i.e. please see above citation(s)) comprises screen projection data ([0064], FIG. 1-3, i.e. screen projection request) of the mobile terminal, and the data synchronization instruction ([0088], FIG. 1-3, i.e. identifier) is a screen projection instruction ([0064], FIG. 1-3, i.e. screen projection request).

Regarding Claim 16, LIU et al. teach the device of claim 12, wherein the real-time target information of the mobile terminal (i.e. please see above citation(s)) comprises information of a notification type ([0090], FIG. 4, i.e. user may be prompted), and the data synchronization instruction ([0088], FIG. 1-3, i.e. identifier) is a display notification instruction ([0088], FIG. 1-3, i.e. screen projection request).

Regarding Claim 17, LIU et al. teach the device of claim 12, wherein the processor is further configured to execute the instructions to:
in response to determining that the target information (i.e. please see above citation(s)) is information of a notification type of the mobile terminal, display the target information (i.e. please see above citation(s)) in at least one of following manners:
displaying the target information for a preset duration (i.e. alternative limitation(s)) omitted);
continuously displaying, in response to determining that the target information comprises an event moment, the target information till time reaches the event moment (i.e. alternative limitation(s)) omitted);
displaying the target information (i.e. please see above citation(s)) at a receiving sequence ([0090], FIG. 1-3, i.e. select a trusted device) within a preset region of a display screen ([0090], FIG. 4, i.e. list 501); or
displaying the target information in a scrolling mode within the preset region of the display screen (i.e. alternative limitation(s)) omitted).

Regarding Claim 18, LIU et al. teach a non-transitory computer-readable storage medium ([0063], FIG. 1-3, i.e. memory 103) having stored thereon executable instructions ([0063], FIG. 1-3, i.e. executes an application program) that when executed by a processor ([0063], FIG. 1-3, i.e. processor 101), implement acts comprising:
sending, in response to determining that a target device ([0062], FIG. 1-3, i.e. smart television) is a trusted device ([0062], FIG. 1-3, i.e. trusted devices) of a mobile terminal ([0092], FIG. 1-3, i.e. mobile phone 100), real-time target information ([0117], FIG. 1-3, i.e. real-time display data) of the mobile terminal to the target device to allow the target device to display ([0064], FIG. 1-3, i.e. send display data) the target information (i.e. please see above citation(s)).

Regarding Claim 19, LIU et al. teach the non-transitory computer-readable storage medium of claim 18, wherein the executable instructions implement acts (i.e. please see above citation(s)) further comprising:
sending, in response to determining that the target information is information (i.e. please see above citation(s)) of a notification type ([0090], FIG. 4, i.e. user may be prompted), a name of an application ([0102], FIG. 1-3, i.e. QR (quick response) code) to which the target information belongs to ([0102], FIG. 1-3, i.e. device group 200) the target device to allow the target device (i.e. please see above citation(s)) to display the name of the application to which the target information belongs (i.e. please see above citation(s)).

Regarding Claim 20, LIU et al. teach the non-transitory computer-readable storage medium of claim 18, wherein sending the real-time target information of the mobile terminal to the target device to allow the target device to display the target information (i.e. please see above citation(s)) comprises:
sending the real-time target information of the mobile terminal to the target device to allow the target device to display the target information (i.e. please see above citation(s)) in at least one of following manners:
displaying the target information for a preset duration; continuously displaying, in response to determining that the target information comprises an event moment, the target information till time reaches the event moment (i.e. alternative limitation(s)) omitted);
displaying the target information (i.e. please see above citation(s)) at a receiving sequence ([0090], FIG. 1-3, i.e. select a trusted device) within a preset region of a display screen ([0090], FIG. 4, i.e. list 501); or
displaying the target information in a scrolling mode within the preset region of the display screen (i.e. alternative limitation(s)) omitted).

Allowable Subject Matter

5.	Claims 4-6, 9-11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	The following is an examiner’s statement of reasons for allowance:

LIU et al. (App. Patent/PGPub. No. US 20200183525 A1) teach a display method and apparatus are disclosed. The method includes: joining, by a first device, a device group, where the device group includes N devices, any two devices in the N devices can communicate with each other, and N≥2; receiving, by the first device, a first selection operation entered by a user, where the first selection operation is used to trigger the first device to communicate with a second device in the device group; sending, by the first device, a first screen projection request to the second device in response to the first selection operation, where the first screen projection request is used to request to project a display interface of the second device onto a display screen of the first device; receiving display data in the display interface of the second device that is sent by the second device; and displaying based on the display data

LEE et al. (US PGPUB./Pat. No. 2021033406) teaches a wireless device (1) has a display (22) for displaying a content image and an operating system display (OSD) image. A wireless communication interface (21) communicates with an external device wirelessly. A processor (25) receives a mirroring request for a screen sharing service from the external device. The processor determines a transmission condition of the content image is satisfied according to the received request. The received request transmits content image data and OSD image data corresponded to the content and the OSD images. The device through the interface when the transmission condition is satisfied when authentication for content protection of the image succeeds.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display method including

“…sending the real-time target information of the mobile terminal to the target device comprises:
finding the target device;
determining that the target device is in a black screen state;
determining that the target device is the trusted device of the mobile terminal, sending to the target device a data synchronization instruction for the target device, and triggering the target device to determine the mobile terminal as a trusting device of the target device and to switch to a bright screen state after receiving the data synchronization instruction; and
establishing a connection with the target device, and sending the real-time target information of the mobile terminal through the connection.” (Claim 4; Claims 9 and 14 are similar), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628